Exhibit 10.1

COMMUTATION AND RELEASE AGREEMENT

This COMMUTATION AND RELEASE AGREEMENT (this “Agreement”) dated July 17, 2012
shall be effective upon approval of the Maricopa County, Arizona, Superior Court
in CV 2011-018944 (the “Receivership Court”) (the “Effective Time”) by and
between PMI Mortgage Insurance Co., in Rehabilitation (“PMI”), an insurance
company organized under the laws of the State of Arizona (the “Reinsured”) and
WM Mortgage Reinsurance Company, Inc. (“WMRC”) a corporation organized under the
laws of the State of Hawaii (the “Reinsurer”).

WHEREAS, on March 14, 2012, the Receivership Court entered an Order for
Appointment of Receiver and Injunction (“Receivership Order”) appointing the
Arizona Director of Insurance as Receiver of PMI (“Receiver”) and directing her
to rehabilitate PMI;

WHEREAS, effective July 1, 1999, WMRC entered into an Excess Layer Retrocession
Agreement with TPG Insurance Co. (“TPG”), pursuant to which WMRC assumed certain
reinsurance obligation from TPG arising under a Reinsurance Agreement effective
July 1, 1999 (“Reinsurance Agreement I”) by and between PMI and TPG;

WHEREAS, effective January 1, 1999, Fleet Mortgage Reinsurance Company (“FMRC”)
entered into an Excess Layer Retrocession Agreement with TPG, pursuant to which
FMRC assumed certain reinsurance obligations from TPG arising under a
Facultative Excess Layer Reinsurance Agreement effective January 1, 1999
(“Reinsurance Agreement II”) by and between PMI and TPG;

WHEREAS, effective April 1, 1999, WM Mortgage Reinsurance Company II (“WMII”)
(as successor corporation to Allecon Reinsurance Company) entered into an Excess
Layer Primary Mortgage Guarantee Retrocession Agreement with TPG, pursuant to
which WMII assumed certain reinsurance obligations from TPG arising under a
Facultative Excess Layer Primary Mortgage Guaranty Reinsurance Agreement
(“Reinsurance Agreement III”) by and between PMI and TPG;

WHEREAS, in connection with each of the aforementioned reinsurance and
retrocession agreements, the Parties thereto entered into separate trust
agreements (the “Three Trust Agreements”) for purposes of securing the
reinsurance obligations of TPG, WMRC, WMII and FMRC;

WHEREAS, effective October 1, 2002, Washington Mutual Bank, the owner of WMRC,
merged WMII and FMRC with and into WMRC and all rights and obligation of WMII
and FMRC became, by operation of law, rights and obligations of WMRC;

WHEREAS, TPG, Reinsurer and Reinsured entered into that certain Reinsurance
Administration and Assumption Agreement effective January 1, 2003, whereby
Reinsurer



--------------------------------------------------------------------------------

assumed all rights and obligations previously undertaken by TPG under
Reinsurance Agreement I, Reinsurance Agreement II and Reinsurance Agreement III
and which terminated that certain July 1, 1999 Excess Layer Retrocession
Agreement, that certain January 1, 1999 Excess Layer Retrocession Agreement and
that certain April 1, 1999 Excess Layer Primary Mortgage Guarantee Retrocession
Agreement;

WHEREAS, pursuant to that certain Reinsurance Administration and Assumption
Agreement effective January 1, 2003, the parties agreed to consolidate the
assets in the three trust accounts administered by the Three Trust Agreements
into a single trust account administered by a new trust agreement; and

WHEREAS, Reinsured and Reinsurer entered into that certain January 1, 2003
Excess of Loss Policy Year Reinsurance Agreement, as amended (“Reinsurance
Agreement IV” collectively with Reinsurance Agreements I, II and III, the
“Reinsurance Agreements”), whereby Reinsured ceded to Reinsurer and Reinsurer
assumed and reinsured certain insurance liabilities;

WHEREAS, Reinsurer, Reinsured and U.S. Bank, N.A. (the “Trustee”), entered into
that certain January 1, 2003 Trust Agreement, as amended (“Trust Agreement”), to
secure and consolidate Reinsurer’s obligations under the Reinsurance Agreements
and to set forth the duties and powers of the Trustee with respect to the Trust
Agreement, and to create a trust account (the “Trust Account”);

WHEREAS, the Reinsured and the Reinsurer desire a full and final settlement,
discharge, commutation and release of any and all of each of their respective
liabilities, rights, duties and obligations under the Reinsurance Agreements, as
amended; and

NOW, THEREFORE, the Reinsured and the Reinsurer (each a “Party”, and
collectively, the “Parties”) agree as follows:

ARTICLE I

COMMUTATION AND RELEASE CONSIDERATION

Section 1.1 Commutation and Release Consideration. In consideration for this
commutation, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree that the Trust Account assets shall be disbursed as follows:
(i) the Reinsured shall be paid $49,000,000 (forty-nine million dollars) in
cash, and (ii) the Reinsurer shall be paid all cash and assets remaining in the
Trust Account following payment of the amounts under (i). The Parties agree that
Trustee disbursement instructions consistent with the foregoing shall be
included with the Notice of Intention referred to in Section 5.3 below.

 

2



--------------------------------------------------------------------------------

ARTICLE IIc

COMMUTATION AND RELEASE

Section 2.1 Reinsured Release of the Reinsurer. In consideration of receipt of
the disbursement in Article I and the release provided in Section 2.2, as of the
Effective Time, the Reinsured hereby forever releases and discharges the
Reinsurer, and its respective predecessors, successors, parents, assigns,
officers, directors, agents, employees, representatives, liquidators, receivers,
shareholders, heirs, executors, administrators, and attorneys from any and all
past, present, and future obligations, adjustments, liability for payment of
interest, offsets, actions, causes of action, suits, debts, sums of money,
accounts, premium payments, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, liens, rights, costs
and expenses (including attorneys’ fees and costs actually incurred), claims and
demands, liabilities and losses of any nature whatsoever, whether grounded in
law, in equity, in admiralty, in contract or in tort, all whether known or
unknown, suspected or unsuspected, vested or contingent, that the Reinsured now
has, owns, or holds or claims to have, own, or hold, or at any time had, owned,
or held, or claimed to have had, owned, or held, or may after the execution of
this Agreement have, own, or hold or claim to have, own, or hold, arising out of
conduct or matters occurring prior to or subsequent to the execution of this
Agreement, against the Reinsurer, arising from, based upon, or in any way
directly or indirectly related to the Reinsurance Agreements, it being the
intention of the Parties that this release operate as a full and final
settlement of the Reinsurer’s current and future liabilities to the Reinsured
under and in connection with the Reinsurance Agreements, provided, however, that
this release does not discharge obligations of the Reinsurer that have been
undertaken or imposed by the terms of this Agreement.

Section 2.2 Reinsurer Release of the Reinsured. In consideration of receipt of
the disbursement described in Article I and the release provided in Section 2.1,
as of the Effective Time, the Reinsurer hereby forever releases and discharges
the Reinsured, and its respective predecessors, successors, parents, assigns,
officers, directors, agents, employees, representatives, liquidators, receivers,
shareholders, heirs, executors, administrators, and attorneys from any and all
past, present, and future obligations, adjustments, liability for payment of
interest, offsets, actions, causes of action, suits, debts, sums of money,
accounts, premium payments, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, liens, rights, costs
and expenses (including attorneys’ fees and costs actually incurred), claims and
demands, liabilities and losses of any nature whatsoever, whether grounded in
law, in equity, in admiralty, in contract or in tort, all whether known or
unknown, suspected or unsuspected, vested or contingent, that the Reinsurer now
has, owns, or holds or claims to have, own, or hold, or at any time had, owned,
or held, or claimed to have had, owned, or held, or may after the execution of
this Agreement have, own, or hold or claim to have, own, or hold, arising out of
conduct or matters occurring prior to or subsequent to the execution of this
Agreement, against the

 

3



--------------------------------------------------------------------------------

Reinsured, arising from, based upon, or in any way directly or indirectly
related to the Reinsurance Agreements, it being the intention of the Parties
that this release operate as a full and final settlement of the Reinsured’s
current and future liabilities to the Reinsurer under and in connection with the
Reinsurance Agreements provided, however, that this release does not discharge
obligations of the Reinsured that have been undertaken or imposed by the terms
of this Agreement.

ARTICLE III

INDEPENDENT INVESTIGATION

Section 3.1 Independent Investigation. The Reinsured and the Reinsurer
acknowledge that they have each entered into this Agreement in reliance on their
own independent investigation and analysis of the facts underlying their
participation in the Reinsurance Agreement, and that no representations,
warranties or promises of any kind have been made, directly or indirectly, to
induce them to execute this Agreement other than those which are expressly set
forth herein. Nevertheless, the Parties acknowledge that they may later discover
facts different from or in addition to those now known or believed to be known
regarding their participation in the Reinsurance Agreements and agree that this
Agreement shall remain in force notwithstanding the existence of or belief
regarding any different or additional facts.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of Each Party. Subject to the
approval requirement of Section 5.14 hereof, each Party hereto represents and
warrants to the other Party that:

(a) the execution of this Agreement is fully authorized by it;

(b) the person or persons executing this Agreement on its behalf have the
necessary and appropriate authority to do so;

(c) it has no notice of any pending action, agreements, transactions, or
negotiations to which it is a party or is likely to be made a party that would
render this Agreement or any part thereof void, voidable, or unenforceable; and

(d) any authorization, consent, or approval of any court or governmental entity,
required to make this Agreement valid and binding has been obtained.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Headings. Headings used herein are not a part of this Agreement and
shall not affect the terms hereof.

Section 5.2 Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and will be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by reputable
overnight air courier two business days after mailing; (c) if sent by facsimile
transmission, with a copy mailed on the same day in the manner provided in
(a) or (b) above, when transmitted and receipt is confirmed by telephone; or
(d) if otherwise actually personally delivered, when delivered, and shall be
delivered as follows:

(a) If to the Reinsured:

PMI Mortgage Insurance Co., in receivership

Risk Share Operations

3003 Oak Road

Walnut Creek, CA 94597

Facsimile: 925-658-6191

Attention:

With a copy to:

PMI Mortgage Insurance Co., in receivership

Legal Department

3003 Oak Road

Walnut Creek, CA 94597

Facsimile: 925-658-6175

Attention: General Counsel

If to the Reinsurer:

WM Mortgage Reinsurance Company, Inc

1201 Third Avenue, Suite 3000

Seattle, Wa 98101

Facsimile 206-432-8879

Attention: Peter L. Struck

 

5



--------------------------------------------------------------------------------

‘With a copy to:

Ms. Lynn Saito

Vice President, Captive Solutions

Marsh Management Services, Inc.

745 Fort Street, Suite 1100

Honolulu, HI 96813

or to such other address or to such other person as either Party may have last
designated by notice to the other Party.

Section 5.3 Termination of Trust Agreement. Immediately following execution of
this Agreement, the Parties shall deliver to the Trustee a joint written notice
of their intention to terminate the Trust Agreement (“Notice of Intention”), in
the form attached hereto as Schedule A.

Section 5.4 Successors and Assigns. This Agreement shall be binding upon and
shall inure solely to the benefit of the Parties hereto and their respective
successors, assigns, receivers, liquidators, rehabilitators, conservators and
supervisors, it not being the intent of the Parties to create any third party
beneficiaries, except as specifically provided in this Agreement.

Section 5.5 Execution in Counterpart. This Agreement may be executed by the
Parties hereto in any number of counterparts, and by each of the Parties hereto
in separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 5.6 Amendments. This Agreement may not be changed, altered or modified
unless the same shall be in writing executed by the Reinsured and the Reinsurer.

Section 5.7 Governing Law. This Agreement will be governed by, and construed and
interpreted in accordance with the laws of the State of Arizona, without regard
to laws governing conflicts of law therein. Reinsurer hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the Maricopa County, Arizona Superior Court, case
No. CV 2011-018944 consolidated with CV 2011-018714 overseeing the proceedings
instituted by the Arizona Department of Insurance as to Reinsured, and any
appellate court thereof, in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of Reinsured related to or arising out of this Agreement
(each a “Proceeding”), and Reinsurer hereby irrevocably and unconditionally
agrees that all claims in respect of any such Proceeding may be heard and
determined in such court. With respect to any such Proceeding, Reinsurer hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law: (i) any objection which it may now or hereafter have to the
laying of venue; and (ii) the defense of an inconvenient forum; and (iii) any
right to a jury trial.

 

6



--------------------------------------------------------------------------------

Section 5.8 Entire Agreement. This Agreement contains the entire agreement of
the Parties with respect to the subject matter of this Agreement, and supersedes
all other prior agreements, understandings, statements, representations and
warranties, oral or written, express or implied, between the Parties and their
respective affiliates, representatives and agents in respect of the subject
matter hereof.

Section 5.9 Severability. If any provision of this Agreement is held to be void
or unenforceable, in whole or in part, (i) such holding shall not affect the
validity and enforceability of the remainder of this Agreement, including any
other provision, paragraph or subparagraph, and (ii) the Parties agree to
attempt in good faith to reform such void or unenforceable provision to the
extent necessary to render such provision enforceable and to carry out its
original intent.

Section 5.10 No Waiver; Preservation of Remedies. No consent or waiver, express
or implied, by any Party to or of any breach or default by any other Party in
the performance by such other Party of its obligations hereunder shall be deemed
or construed to be a consent or waiver to or of any other breach or default in
the performance of obligations hereunder by such other Party hereunder. Failure
on the part of any Party to complain of any act or failure to act of any other
Party or to declare any other Party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first Party of any of
its rights hereunder. The rights and remedies provided are cumulative and are
not exclusive of any rights or remedies that any Party may otherwise have at law
or equity.

Section 5.11 Negotiated Agreement. This Agreement has been negotiated by the
Parties and the fact that the initial and final draft will have been prepared by
either Party or an intermediary will not give rise to any presumption for or
against any Party to this Agreement or be used in any respect or forum in the
construction or interpretation of this Agreement or any of its provisions.

Section 5.12 Interpretation. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

Section 5.13 Incontestability. In consideration of the mutual covenants and
agreements contained herein, each Party hereto does hereby agree that this
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each Party does hereby agree that
it shall not, directly or indirectly, contest the validity or enforceability
hereof.

 

7



--------------------------------------------------------------------------------

Section 5.14 Approval and Reporting. The Parties agree that this Agreement shall
not be effective until it is approved by the Receivership Court and should the
Receivership Court not approve this Agreement, it shall automatically terminate
and be of no force and effect as of the date of such non-confirmation. The
approval of the Receivership Court may be a general approval for the Receiver to
enter into agreements to commute reinsurance agreements, and need not be a
specific approval of this agreement. Notwithstanding the reporting provisions of
the Reinsurance Agreements, the Parties further agree that the Reinsured shall
have no reporting obligations after the date set forth in the first paragraph of
this Agreement. Futhermore the Parties agree that this Agreement shall not be
effective until is approved by (a) the requisite Holders of the 13% Senior 1st
and 2nd Lien Notes issued by WMI Holdings Corp. on March 19, 2012, (b) the
requisite Lenders of the WMI Holdings Corp. Financing Agreement dated March 19,
2012, and (c) the State of Hawaii Insurance Department, and if one or more of
these entities or groups do not approve, the Agreement shall automatically
terminate and be of no force and effect as of the date of such non-approval.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

PMI MORTGAGE INSURANCE CO., in Rehabilitation By   /s/ Truitte D. Todd   Name:
Truitte D. Todd   Title: Special Deputy Receiver WM Mortgage Reinsurance
Company, Inc. By   /s/ Peter L. Struck   Name: Peter L. Struck   Title: Senior
Vice President

 

8



--------------------------------------------------------------------------------

SCHEDULE A

NOTICE OF INTENTION

VIA OVERNIGHT MAIL

U.S. Bank, N.A.

Corporate Trust Services

Attn: Mr. Peter Brennan

Vice President

MK-WI-S203

1555 Rivercenter Drive, Suite 203

Milwaukee, WI 53212

Re: Notice of Intention to Terminate Trust Agreement and Request for
Disbursement of Assets from Trust Account No. XXX6404

Dear Mr. Brennan:

On July 17, 2012, PMI Mortgage Insurance Co., in Rehabilitation (“PMI”) and WM
Mortgage Reinsurance Company, Inc. (“WMRC”) agreed to commute that certain
January 1, 2003 Excess of Loss Policy Year Reinsurance Agreement, that certain
July 1, 1999 Reinsurance Agreement, that certain January 1, 1999 Facultative
Excess Layer Reinsurance Agreement and that certain April 1, 1999 Facultative
Excess Layer Primary Mortgage Guarantee Reinsurance Agreement.

Consequently, pursuant to Section 5 of that certain January 1, 2003 Trust
Agreement, as amended (the “Trust Agreement”) by and between PMI, as
Beneficiary, WMRC, as Grantor, and U.S. Bank, N.A. as Trustee, PMI and WMRC
hereby give their joint notice of intention to terminate the Trust Agreement.
PMI and WMRC desire an expedited termination of the Trust Agreement and hereby
waive the notice requirements contained in Section 5 of the Trust Agreement.

Further, as of the date of receipt of this letter or as soon thereafter as
reasonably practicable in accordance with the Trustee’s ordinary business
procedures, please distribute the remaining funds in the above-referenced Trust
Account, as follows:

 

1. $49,000,000 to PMI ; and

2. All remaining cash and assets to WMRC.

Respectfully,

 

PMI Mortgage Insurance Co., in Rehabilitation    

WM Mortgage Reinsurance Company, Inc.

By   /s/ Truitte D. Todd     By:   /s/ Peter L. Struck   Name: Truitte D. Todd  
    Name: Peter L. Struck   Title: Special Deputy Receiver       Title: Senior
VP